Citation Nr: 1547942	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  07-30 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death.

2.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from February 1946 to November 1951.  In February 2007, he died.  The appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision (notice was sent in June 2007) of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  DIC under 38 U.S.C.A. § 1318 and service connection for the cause of the Veteran's death was denied therein.  In July 2008, the appellant testified before the undersigned at a video hearing.  The Board denied DIC under 38 U.S.C.A. § 1318 in September 2008.  Service connection for the cause of the Veteran's death and service-connected burial benefits were remanded for additional development.  Following completion of this development, they were denied by the Board in March 2009.

In January 2011, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision setting aside the Board's March 2009 decision.  Service connection for the cause of the Veteran's death and service-connected burial benefits, but not DIC under 38 U.S.C.A. § 1318, accordingly were remanded back to the Board for additional development and readjudication.  In November 2011, the Board remanded for this development as well as other additional development.  The Board continued to seek this development in October 2013 by requesting the assistance of the Veteran's Health Administration (VHA).  Both issues remaining on appeal, one of which was recharcterized as set forth above, were denied by the Board after completion of all of the aforementioned development in May 2014.  In February 2015, the Court issued an Order granting a Joint Motion for Remand which called for vacatur of this Board decision.  

Service connection for the cause of the Veteran's death and service-connected burial benefits accordingly have been remanded back to the Board once again.  No uncompleted additional development was discussed in the Joint Motion for Remand.  Rather, all it discussed was readjudication taking into account VA Fast Letter 13-04.  The readjudication herein is based on review of the claims file (which now is entirely electronic, as the paper claims file has been scanned into electronic format).  While this review shows that additional pertinent evidence has been submitted by the appellant's representative, a remand for the RO as the agency of original jurisdiction to conduct the initial review of it is unnecessary.  The right to such review indeed contemporaneously was waived by the representative.  38 C.F.R. § 20.1304(c).  Please note that this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).


FINDING OF FACT

The evidence is in equipoise concerning whether or not the Veteran's service-connected asbestos-related lung disease was the asbestosis that contributed to his death.


CONCLUSIONS OF LAW

1.  The criteria for establishing DIC benefits based on service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1153, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312, 4.25, 4.27, 20.1303 (2015).

2.  The criteria for service-connected burial benefits are met.  38 U.S.C.A. §§ 2302, 2307, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.1600 (2015).  
REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and to assist a claimant.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Yet discussion of these duties is not necessary.  DIC benefits based on service connection for the cause of the Veteran's death are granted herein.  Any errors made in satisfying either duty thus were harmless.  The same is true for any errors made during the hearing or in complying with the Board's remands.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Service-connected burial benefits also are granted herein, as this determination is premised completely on the aforementioned determination.  In other words, the law is dispositive.  Neither duty applies in this circumstance.  Smith v. Gober, 14 Vet. App. 227 (2000); Mason v. Principi, 16 Vet. App. 129 (2002); Manning v. Principi, 16 Vet. App. 534 (2002); Livesay v. Principi, 15 Vet App 165 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994). 

II.  DIC Benefits Based on Service Connection
for the Cause of the Veteran's Death

When a Veteran dies after December 31, 1956, from a service-connected disability or a disability that was compensable in that it could have been service-connected during the Veteran's life, VA shall pay DIC benefits to the Veteran's surviving spouse.  38 U.S.C.A. § 1310.  A Veteran's death is considered to be due to such disability when it was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.  It is the principal cause of death when it, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  It is a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  Showing that the disability casually shared in causing death is not sufficient, as a causal connection is required.  Id.

Although all the evidence must be reviewed, only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive and unpersuasive evidence must be identified, and reasons must be provided for rejecting evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This includes both medical and lay (non-medical) evidence.  Each may be discounted in light of inherent characteristics or the other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence regarding the claimed benefits or any finding with respect to such a claim, the claimant is afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Veteran's February 2007 Certificate of Death and March 2007 Supplemental Report of Cause of Death both indicate that he died naturally at the age of 78 of congestive heart failure (CHF) due to (or as a consequence of) aortic stenosis.  Asbestosis was characterized as a significant condition contributing to his death but not resulting in the aforementioned underlying causes of his death.  The Veteran was service-connected for residuals of a left humerus fracture and asbestos-related lung disease, each rated at 60 percent, at the time of his death.  In light of the aforementioned documents, no contention has been made that either of the Veteran's service-connected disabilities was the principal cause of his death.  The appellant and her representative (both former and current) rather have contended that the Veteran's service-connected asbestos-related lung disease was a contributory cause of his death. 

Since there is no indication that she has a medical background, the appellant is a lay person.  Lay evidence regarding nexus sometimes is competent.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, the question of whether there exists a nexus between the Veteran's death and his service-connected asbestos-related lung disease falls outside the province of a lay person.  It instead is a medical question.  The interplay of this disease on the cardiovascular system, taking into account other respiratory conditions present, indeed can only be described as complex.  Only those with a medical background are competent where the determinative issue is medical.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1372; Jones v. West, 12 Vet. App. 460 (1999).  Lacking this background, the appellant lacks competence to provide a nexus opinion.

VA and private treatment records are unrevealing as to what contribution the Veteran's service-connected asbestos-related lung disease had in causing his death.  A January 2008 letter from Dr. A.S. reflects that he had multiple health problems when he was hospitalized in January 2007.  It concludes that one "could have" or "might have" been asbestos lung disease of significance.  Such equivocal language is not acceptable.  Bostain v. West, 11 Vet. App. 124 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoliel v. Brown, 8 Vet. App. 459 (1996); Obert v. Brown, 5 Vet. App. 30 (1993).  A February 2008 letter from Dr. J.G. reflects that, since the Veteran's history was complicated, the degree his asbestos exposure played "in his illness" was difficult to discern.  No conclusion was reached, in other words.  For these reasons, neither letter was accorded any probative value in the Board's March 2009 and May 2014 decisions.  These decisions were set aside and vacated by the Court, but not because of this finding.  It thus is made once again.

Other than these letter, four medical opinions have been rendered.  VA physician J.W. opined in August 2007 that the Veteran's asbestosis was unlikely a factor in his death.  The Court set aside the Board's March 2009 decision because it relied on this opinion.  A medical opinion is only as persuasive as the rationale provided in support of it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Here, the Court found that the rationale supplied by J.W. is inadequate.  The opinion thus cannot be accorded any probative value.  Compliance with the Court is mandatory.  Forcier v. Nicholson, 19 Vet. App. 414 (2006).  In its November 2011 remand, the Board therefore directed that a second medical opinion be rendered with adequate rationale as specified by the Court.  This opinion was rendered in October 2012 by an unknown VA medical professional.  The probability of the Veteran's service-connected asbestosis contributing to his death was deemed less likely than not.  

The Board did not accord the October 2012 opinion any probative value in its May 2014 decision.  This decision was not vacated by the Court because of this finding.  Accordingly, it is made once again.  It specifically is found, once again, that the rationale provided to support the opinion is inadequate.  The Board accordingly directed that the VHA render another medical opinion.  Dr. S.T. did so in January 2014.  It first was concluded that the Veteran's asbestos-related lung disease was asbestos pleural disease and not asbestosis.  Next, it was concluded that the severity of this disease could not be determined but that the Veteran's nonservice-connected chronic obstructive pulmonary disease (COPD) was severe.  The final conclusion was that his asbestos-related lung disease did not contribute to his death, as it does not cause the hypoxemia that exacerbated his CHF.  However, it was noted that asbestosis may cause hypoxemia.

In its May 2014 decision, the Board found that the rationale supplied by Dr. S.T. is adequate.  Each conclusion indeed was extensively explained.  The rationale further was found to be in substantial compliance with the Court.  Substantial compliance, rather than strict compliance, is all that is required.  Dyment, 13 Vet. App. at 141; Stegall, 11 Vet. App. at 268.  Other factors for assessing medical opinions, the author's qualifications and review of the evidence, the scope of the examination, and the accuracy of any factual premises, and the degree of certainty provided, finally were set forth.  Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 120; Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).  It was noted that Dr. S.T. is an expert in pulmonology, the claims file to include diagnostic testing was reviewed, there is no indication of any inaccurate factual premise, and certain rather than equivocal language was used.

Dr. S.T.'s opinion therefore was accorded substantial probative value.  Indeed, the Board's May 2014 decision relied heavily upon it.  This decision was not vacated because of this reliance.  As such, Dr. S.T.'s opinion once again is found to have substantive probative value.  It is reiterated from above, however, that additional pertinent evidence also now exists.  The appellant's representative indeed submitted a medical opinion from private Dr. L.G.  The first conclusion of this opinion, dated in May 2015, was that the Veteran's asbestos-related lung disease was asbestosis.  Next, it was concluded that his COPD was superimposed on his asbestosis.  The final conclusion was that his asbestosis was significant and more likely than not a contributory cause of his death, as the COPD did not appear to be an adequate sole contributor.  It was noted that asbestosis can lead to the hypoxemia which aggravated the Veteran's CHF.  

At this time, the Board finds that Dr. L.G. provided an adequate rationale to support the opinion.  Each conclusion was explained sufficiently, albeit not extensively.  Like with Dr. S.T.'s opinion, the other factors for assessing medical opinions do not reveal any deficiency.  Dr. L.G. is an expert due to having treated patients with asbestos disease.  The claims file was not reviewed, but the Veteran's records were reviewed along with relevant medical literature.  There is no indication of any inaccurate factual premise.  Finally, certain rather than equivocal language was used.  That Dr. L.G.'s conclusion that the Veteran had asbestosis is in agreement with the Certificate of Death and Supplemental Report of Cause of Death whereas Dr. S.T.'s conclusion is in disagreement with these documents further is notable.  The Board assigned Dr. S.T.'s conclusion, which was explained, more probative value than the documents, which were not explained, in its May 2014 decision.  Now, however, the explanation for Dr. L.G.'s conclusion applies to them.

It is clear from the above that the evidence of probative value is in relative equipoise.  Specifically, there is one negative opinion that the Veteran's service-connected asbestos-related lung disease was not the asbestosis which was a contributory cause of his death.  There also is one positive opinion that his service-connected asbestos-related lung disease was this asbestosis.  The appellant is afforded the benefit of the doubt in this regard.  As such, the Board finds that the Veteran's service-connected asbestos-related lung disease was asbestosis which was a contributory cause of his death.  VA Fast Letter 13-04 (March 22, 2013) is notable in this regard.  The Board must comply with the Court and consider it herein.  It has been rescinded due to incorporation into the VA Adjudication Procedural Manual (Manual), however.  The applicable provision here thus now is located in Part IV.iii.1.B.1.h. of the Manual.

This provision specifies that DIC benefits based on service connection for the cause of the Veteran's death should be granted without seeking any development if the cause of death or a contributing factor to the cause of death listed on the death certificate matches a service-connected disability.  This matter commenced well before the provision came into effect.  Even if that had not been the case, development was required because it has been unclear whether or not the Veteran's service-connected asbestos-related lung disease matched the asbestosis identified on his Certificate of Death and Supplemental Report of Cause of Death as significantly contributing to his death.  DIC benefits based on service connection for the cause of the Veteran's death, in any event, are granted by resolving the doubt in this regard in the appellant's favor.  This determination renders it unnecessary to proceed with a discussion of whether the Veteran's COPD was service-connectable, as contended by the appellant's former representative.

III.  Service-Connected Burial Benefits

Up to $300 shall be paid to cover the burial and funeral expenses for a deceased Veteran who was receiving compensation benefits for a service-connected disability or service-connected disabilities at the time of death but did not die of this disability or disabilities.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  If the Veteran's death was the result of a service-connected disability or service-connected disabilities, however, an amount generally not exceeding $2,000 shall be paid.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).  Payment of such service-connected burial benefits is in lieu of payment of other burial benefits.  Id.  Here, the appellant was paid $300 for the Veteran's burial and funeral expenses.  Yet it has been determined that a service-connected disability, asbestos-related lung disease which was asbestosis, was a contributory cause of his death.  The higher service-connected burial benefits thus are granted instead of the $300.


ORDER

DIC benefits based on service connection for the cause of the Veteran's death are granted, subject to the statutes and regulations governing the payment of benefits.

Service-connected burial benefits are granted, subject to the statutes and regulations governing the payment of benefits.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


